[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: HEARING IN DAMAGES
The instant action was brought by way of a complaint dated January 18, 2002, wherein the plaintiffs allege that on or about December 13, 2000 they entered into a contract with the defendant. Under the terms of the contract the defendant was to construct and install kitchen cabinets, bathroom vanities, paneling for a Jacuzzi and a custom-made corner hutch in the plaintiffs' residence. Upon signing the contract the plaintiffs paid the defendant a deposit in the amount of five thousand dollars ($5,000.00). The contract also provided for a work completion date of February 20, 2001.
On March 20, 2001, the plaintiffs paid the defendant an additional sum of four thousand two hundred and seven dollars ($4,207.00) and on November 2, 2001 the plaintiffs paid the defendant the sum of three thousand dollars.
The plaintiffs allege that the amount of money paid to the defendant exceeds the value of the work completed to date. They further allege that the defendant has not completed the work called for under the contract despite the fact that they have made repeated demands upon him.
In addition to the foregoing, the plaintiffs allege that the defendant was not properly licensed to perform the work for which he was contracted.
In the second count of their complaint, the plaintiffs assert that by failing to have the proper license and failing to return to complete the work under the contract the defendant has violated the Connecticut Unfair Trades Practices Act.
On May 6, 2002, the plaintiff filed a Motion for Default against the defendant for his failure to appear in this matter. Said motion was granted on May 8, 2002. CT Page 14847
In the Third Count of their complaint, the plaintiffs allege that by keeping the aforementioned monies and not completing the work, the defendant was unjustly enriched.
On August 29, 2002, the plaintiffs filed a Motion for Default for Failure to Appear. The Court granted said motion on September 9, 2002.
A Hearing in Damages was heard on November 20, 2002. Based on the evidence entered during the hearing, judgment shall enter for the plaintiff in the following amounts:
  Damages            $25,550.00 Punitive Damages   $ 3,000.00 ---------- $28,550.00
Judgement may enter in favor of the plaintiffs for twenty eight thousand five hundred and fifty dollars ($28,550.00), so ordered.
___________________ Richard A. Robinson November 21, 2002 CT Page 14848